Citation Nr: 1713741	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-29 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDING OF FACT

The Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) (2016). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2016). In cases where the schedular criteria are not met, an extraschedular rating is for consideration. 38 C.F.R. § 3.321 (2016).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2016). The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough. The assignment of a rating evaluation is itself recognition of industrial impairment. Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16 (a) (2106); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). When the claim is in equipoise, the reasonable doubt rule is for application. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran's current service-connected disabilities include the following:  residuals of nose injury with sinusitis, rated as 50 percent disabling; bilateral defective hearing, rated as 40 percent disabling; residuals of nose injury with saddle deformity of the nose and tip collapse, rated as 30 percent disabling, degenerative disc disease, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling. His combined disability rating has been 90 percent throughout the rating period on appeal.

Reviewing the evidence regarding his employability, the Veteran reports that he was last employed full-time in June 1993. His occupation was in maintenance. See April 2012 VA Form 21-8940. Following his June 1993 retirement, the Veteran pursued lawnmower repair work, but by 2005, his back would not allow this type of work for any length of time. His sinus disability also caused breathing problems and residual pressure in his face, making it difficult to bend over the machines. He also had trouble interacting with prospective customers due to his extreme hearing loss. See April 2012 statement in support of claim. The Board also notes that the Veteran has reported a seventh grade education.

On February 2013 VA general medical examination, the examiner opined that the sinus disability did not impact the Veteran's ability to work. His back condition prevented physical work, but the examiner found that the Veteran would be able to perform sedentary work. With regard to hearing loss and tinnitus, the examiner opined that hearing loss and tinnitus "should not alone prevent the Veteran from obtaining or maintaining employment" so long as accommodations, such as a quieter working environment, and use of face-to-face communication or a captioned telephone, are provided.

In May 2013, the Veteran asserted that his disabilities collectively impacted his ability to obtain sedentary employment, in addition to physical employment. The Veteran noted that the back disability also precluded him from sitting for any length of time, which would be required for sedentary employment. The back symptoms also impacted his ability to drive for any extended periods. Additionally, the headaches related to his sinusitis are often debilitating and would impact his ability to concentrate in a sedentary position. These issues, combined with his inability to communicate accurately with coworkers and clientele related to his hearing loss and tinnitus, preclude his ability to obtain even sedentary employment.

The medical and lay evidence of record suggests that the Veteran's service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in work. The record shows that he is currently unemployed. The record also shows that several of his service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect both his physical and mental ability to perform work on a consistent or continual basis. Moreover, the record indicates that the Veteran has never had primarily sedentary employment.

The Board notes that the February 2013 VA examiner did not provide an opinion as to the combined effect of the Veteran's disabilities on his ability to obtain sedentary employment. Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion. However, under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994). As such, the Board will exercise its discretion to find that the evidence is in relative equipoise with respect to this claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In sum, based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted.

As a final matter, The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the fully favorable nature of the Board's decision.


ORDER

Entitlement to TDIU is granted, subject to regulations governing the payment of monetary awards.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


